IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

SHAH SHALTOUKI AND PATRICIA HAWORTH,

             Appellants,

v.                                               Case No. 5D16-3150

U.S. BANK NATIONAL ASSOCIATION,
LAWRENCE D. HAWORTH, WINDERMERE
CLUB HOMEOWNERS ASSOCIATION, INC.,
BUTLER BAY ASSOCIATION, INC. AND 1
BUYERS GROUP, LLC,

             Appellees.

________________________________/

Opinion filed June 20, 2017

Appeal from the Circuit Court
for Orange County,
Lisa T. Munyon, Judge.

Shah Shaltouki and Patricia Haworth,
Windermere, pro se.

Allison Morat and Ronnie J. Bitman, of
Pearson Bitman LLP, Maitland, for
Appellee, U.S. Bank National Association.

No appearance for other Appellees.


PER CURIAM.


      AFFIRMED. See Fla. R. App. P. 9.315(a).


BERGER, LAMBERT, and EDWARDS, J.J., concur.